 

Ehxhibit 10.42

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of May 13, 2013 (the
“Effective Date”), is entered into by and between Trilegiant Corporation, a
Delaware corporation (the "Company"), and RJF Consulting, LLC with an address of
129 Quarter Horse Lane, Fairfield, Connecticut 06824 (the "Consultant").  

WHEREAS, the Company desires to retain the services of Consultant, and
Consultant desires to render such services to the Company, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1. Services.

(a) During the period from the Effective Date of this Agreement until its
termination (the “Term”), as may occur pursuant to Section 5 hereof, the
Consultant agrees to perform the services set forth on Schedule A hereto (the
“Services”).  

(b) During the Term, Consultant shall be assigned to work under the direction of
Todd Siegel, Chief Executive Officer of Affinion Group, Inc., or such other
person as may be designated from time to time by the Company.

(c) The Consultant hereby represents that Consultant is not subject to any laws
or agreements that would restrict the Consultant’s ability to provide the
Services to the Company.  The Consultant further represents that Consultant will
not bring to the Company, or use in providing the Services, any information,
materials or documents that are proprietary to any other person and that are not
generally available to the public, unless Consultant has obtained the express
prior written consent of such person for the possession and use of such
information, materials or documents.

2. Compensation.  

(a) In consideration of the agreement by the Consultant to render the Services,
the Company agrees to pay the Consultant an amount equal to seven thousand five
hundred dollars ($7,500) per month during the term of this Agreement, provided
that Consultant works at least thirty-two (32) hours during such month (the
“Minimum Work Commitment”) (prorated if Consultant works less than the Minimum
Work Commitment).  In addition, if Company requests that Consultant work more
than the Minimum Work Commitment, Consultant shall be paid a rate equal to one
thousand seven hundred fifty dollars ($1,750) for each day so worked (prorated
for partial days worked).

(b) In addition to the fees to be paid to the Consultant pursuant to Section
2(a), the Consultant shall also be entitled to reimbursement for all reasonable
and necessary out-of-pocket business and travel expenses, previously approved by
the Company in writing, incurred by the Consultant in connection with performing
the Services, subject to the Company’s receipt of invoices appropriately
detailing such expenditures.  The Company will also provide the Consultant with
an office at Company’s Stamford, Connecticut location during the Term.

(c) The Consultant shall bill the Company at the end of each month during the
Term for payment of fees and reimbursement of expenses, and the Company shall
pay such amounts to the Consultant within sixty (60) days following Company’s
receipt of such bill, provided such bill is not reasonably in dispute.  The bill
furnished by Consultant to the Company shall include a reasonably detailed
description of the nature of the Services for each month that the Services are
provided.  

3. Developed Work Product and Documentation. All materials, products,
enhancements and modifications to products and/or any writing or work authorship
created, developed, or prepared by Consultant in the course of performing the
Services under this Agreement (including but not limited to software, source
code, blueprints, diagrams, flow charts, specifications or functional
descriptions) (individually, a "Work") shall be deemed a "work for hire", and
the property of Company.   To the extent any Work is not deemed a "work for
hire" by operation of law, Consultant hereby irrevocably assigns, transfers and
conveys to Company all of its right, title and interest in such Work, including
but not limited to, all rights of patent, copyright, trade secret or other
proprietary rights in such Work.  Consultant agrees to execute such other
documents or take such other actions as Company may reasonably request to
perfect Company's ownership of any such Work.  Notwithstanding the foregoing,
the term “Work” shall not include any pre-existing software, items, or elements
owned by Consultant, including, any tools or scripting applications owned by
Consultant; provided, however, that Consultant shall be deemed to have granted
the Company (including the Company’s affiliates) a nonexclusive, world-wide,
perpetual, royalty-free, irrevocable, and enterprise-wide license to use,
reproduce, display, perform, and distribute such software, items, and elements
in connection with the Company’s use of the Services.

 

--------------------------------------------------------------------------------

 

4. Representations and Warranties. Consultant hereby represents and warrants the
following:

(i)

that Consultant has all rights and authority necessary to provide the Services
hereunder;

(ii)

that the Services shall be provided with due diligence and the highest
professional degree of care and skill;

(iii)

that the Services and any other work performed by Consultant hereunder shall be
Consultant’s own work, and shall not infringe upon any United States or foreign
copyright, patent, trade secret or other proprietary right, or misappropriate
any trade secret, of any third party, and that Consultant has neither assigned
nor otherwise entered into an agreement by which Consultant purports to assign
or transfer any right, title or interest to any technology or intellectual
property right that would conflict with Consultant’s obligations under this
Agreement;

(iv)

Consultant shall, at its own expense, comply with all laws, rules and
regulations and assume all liabilities or obligations under such laws, rules and
regulations with respect to Consultant’s performance under this Agreement; and

(v)

Consultant shall at all times comply with the Company's and its affiliates’
policies, procedures, and guidelines regarding information protection, systems
and data security, and privacy, and shall not tamper with, compromise, or
attempt to circumvent any physical or electronic security or audit measures
employed by the Company or its affiliates and/or compromise the security of the
Company's or its affiliates’ computer systems, networks, and/or facilities.

5. Term; Termination.  

(a) The Term shall commence on the Effective Date and shall continue in effect
for a period of one (1) year thereafter, at which time this Agreement shall
terminate without any further action of the parties.  Company may, in the
Company’s sole discretion, terminate this Agreement at any time upon sixty (60)
days’ written notice to the Consultant.  Consultant may, in Consultant’s sole
discretion, terminate this Agreement at any time upon sixty (60) days’ written
notice to Company.  Upon the expiration or termination of this Agreement, all
rights of Consultant under this Agreement shall immediately terminate except for
the right to receive unpaid fees for those Services completed by Consultant
prior to the expiration/termination effective date in accordance with the terms
of this Agreement.  

(b) Termination for Material Breach.  Company may terminate this Agreement if
Consultant is in material breach of this Agreement and such breach has not been
cured within ten (10) days of receipt by Consultant of written notice of such
breach.

6. Company Property.  Upon expiration or termination of this Agreement, or upon
request by the Company, Consultant will return all property of the Company,
including any computer hardware and software, all paper or computer based files,
business documents and/or other records as well as all copies thereof, in
Consultant’s possession.

7. Reimbursement for COBRA.  During the Term, the Company shall reimburse the
principal of Consultant for the cost incurred by such principal for COBRA
coverage within a reasonable period of time following submission by Consultant
to the Company of proof of payment reasonably satisfactory to the Company.  Such
reimbursement will be grossed-up to cover U.S. Federal, State, and local income
tax required to be paid based on such reimbursement.

8. Independent Contractor Status; No Withholding.

(a) Consultant's relationship with the Company shall be as an independent
contractor and not as an employee, joint venturer, partner, or
otherwise.  Except as expressly provided herein, the Company and the Consultant
shall have no power to obligate or bind the other in any manner whatsoever.  

(b) No amounts will be withheld from the payment to be made to Consultant for
purposes of the Federal Insurance Contributions Act, the Social Security Act,
the Federal Unemployment Tax Act or any other federal, state or local income tax
withholding laws.  Consultant shall be solely responsible for the payment of all
income and self-employment taxes, and any other taxes, on the amounts paid to
the Consultant pursuant to the terms of this Agreement.  The Company will issue
to Consultant a Form 1099 with respect to all fees paid to Consultant under this
Agreement.

(c) Consultant shall not be entitled to participate in any employee welfare or
benefit plans of the Company.

9. Confidentiality.

(a) Consultant acknowledges that, during Consultant's engagement hereunder and
at all times thereafter, Consultant will not, except as may otherwise be
required by law or legal process or in the good faith performance of
Consultant’s duties, directly or indirectly, disclose to any person or entity,
or use or cause to be used in any manner adverse to the interests of the
Company, any Confidential Information (as defined below).  Consultant agrees to
take all reasonable precautions to protect the confidential nature of any
Confidential Information.  Consultant agrees that, upon termination of this
Agreement, all tangible Confidential Information

2

--------------------------------------------------------------------------------

 

possessed by Consultant, including duplicates, shall forthwith be returned to
the Company and shall not be retained by Consultant or furnished or communicated
to any third party in any form whatsoever, provided, however, that Consultant
shall not be obligated to treat as confidential, or return to the Company copies
of, any Confidential Information that becomes publicly known or available other
than by any means in violation of this Agreement.  

(b) As used in this Agreement, the term "Confidential Information" means
information concerning the Company and/or its affiliates which is non-public,
confidential or proprietary in nature and which may include, but is not limited
to, information about or concerning the Company’s or its affiliates’:  (i)
financial condition and projections; (ii) business ventures and strategic plans;
(iii) marketing strategies and programs; (iv) customers and prospective
customers and information related to both; (v) strategic insights or statistical
models about such customers or prospective customers and their behavior; (vi)
business partners; and (vii) employees.

(c) Consultant acknowledges and agrees that, given the unique and proprietary
nature of the Confidential Information, monetary damages may not be calculable
or a sufficient remedy for any breach of this Section 9 by Consultant, and that
the Company may suffer great and irreparable injury as a consequence of such
breach. Accordingly, Consultant agrees that, in the event of such a breach or
threatened breach, the Company shall be entitled to seek equitable relief
(including, but not limited to, injunction and specific performance) in order to
remedy such breach or threatened breach. Such remedies shall not be deemed to be
exclusive remedies for a breach by Consultant but shall be in addition to any
and all other remedies provided hereunder or available at law or equity to the
Company.

(d) This Section 9 shall survive any expiration or termination of this
Agreement.

10. Indemnification.  Consultant hereby agrees to indemnify and hold harmless
the Company and its stockholders, directors, officers, employees, affiliates,
successors and assigns from and against any liabilities, obligations, damages,
losses, claims, costs or expenses, including reasonable attorneys’ fees, (any or
all of the foregoing herein referred to as a “Loss”) of any nature to the extent
that such Loss arises out of, or is based upon, any misrepresentation or breach
of any of the warranties, covenants, agreements or other obligations made by
Consultant in this Agreement.  This Section 10 shall survive any expiration or
termination of this Agreement.

11. Miscellaneous.

(a) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Connecticut, without regard to its principles of
conflicts of laws.    

(b) The terms of this Agreement may not be waived or modified except by an
agreement in writing executed by the parties hereto.  No waiver by either party
hereto at any time of any breach by the other party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  

(c) All notices and other communications provided for hereunder shall be in
writing and shall be delivered to each party hereto by hand or sent by reputable
overnight courier, with receipt verified, or facsimile, with receipt verified,
or registered or certified mail, return receipt requested, addressed as follows:

 

If to the Company: 

 

Trilegiant Corporation

 

 

6 High Ridge Park

 

 

Stamford, Connecticut 06905

 

 

Attn: Legal Department  

 

 

Facsimile: (203) 956-8789

 

 

Telephone: (203) 956-1000

 

 

 

If to the Consultant: 

 

RJF Consulting, LLC

 

 

129 Quarter Horse Lane

 

 

Fairfield, Connecticut 06824

 

 

Facsimile:  (203) 255-8631

 

 

Telephone: (203) 255-1736

 

 

Email: rick@fernandeshome.com

or to such other address as either party may specify by notice to the other
party given as aforesaid.  Such notices shall be deemed to be effective (a) when
delivered by hand, (b) one (1) business day after being given to an express
overnight courier, (c) when sent by confirmed facsimile, with a copy sent by
another means set forth in this Section 11(c), or (d) five (5) days after the
day of mailing.

3

--------------------------------------------------------------------------------

 

(d) Neither party may assign its rights hereunder without the prior written
consent of the other party; provided, however, that the Company may assign,
without Consultant’s consent, its rights to:  (i) an affiliate of the Company or
(ii) any successor of the Company in connection with the sale of all or
substantially all of the assets or equity of the Company, or the merger or
consolidation of the Company with another party, provided such affiliate or
successor agrees in writing to be bound by all of the terms and liabilities of
this Agreement to the same extent that the Company is bound.  Any assignment in
contravention of this Section shall be null and void.  Subject to the provisions
set forth above in this Section 11(d), this Agreement shall inure to the benefit
of and be binding on the parties hereto and their respective permitted
successors and assigns.

(e) This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof.  There are no other
agreements, representations, warranties or covenants other than those set forth
herein, and this Agreement supersedes any other prior or contemporaneous
agreements the parties may have had in respect of the subject matter
hereof.  This Agreement may not be modified or amended except in writing, signed
by each of the parties hereto.

(f) If any provision of this Agreement shall be determined by any court of
competent jurisdiction to be unenforceable or invalid to any extent, the
remainder of this Agreement shall not be affected thereby, and this Agreement
shall be construed to the fullest extent possible so as to give effect to the
intentions of the provision found unenforceable or invalid.

(g) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, and all of which, when taken together, shall constitute
one instrument.

(h) CONSULTANT ACKNOWLEDGES THAT CONSULTANT HAS CAREFULLY READ THE AGREEMENT AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS CONSULTANT
CONSIDERED NECESSARY, AND THAT CONSULTANT UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

[Signature page follows]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their respective hands
and seals the day and year first above written.

 

 

TRILEGIANT CORPORATION

 

By

  /s/ James C. Daly, Jr.

 

 

Name:  James C. Daly, Jr.

 

 

Title:  EVP, Chief Human Resources Officer

 

 

Date:

 

 

 

 

RJF CONSULTING, LLC

 

 

  /s/ Richard J. Fernandes

 

 

Name:  Richard J. Fernandes

 

 

Title:   President

 

 

Date:   July 1, 2014

 

 

 

5

--------------------------------------------------------------------------------

 

Schedule A

Description of Consultant’s Services

·

Consultant will assist employees of Company in the development of a long-term
product plan for distribution through Company's retail channel.

·

Consultant will work with Tim Lukens in his function as Executive Vice President
of Strategy in assisting him in executing corporate and commercial strategy
projects and implementing a strategic planning process for Company.

·

In addition, and without limiting the foregoing, from time to time Consultant
will work on such other projects as may be requested by Todd Siegel.

6